Citation Nr: 1627610	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's VA claims file has since been transferred to the RO in St. Paul, Minnesota.

The Board notes that the Veteran's claim was originally denied by the RO in March 2013.  In October 2013, less than one year after that denial, the Veteran expressed disagreement with the March 2013 Rating Decision.  While this missive was treated as an application to reopen the previous denial via the submission of new and material evidence, the Board finds that the October 2013 statement was tantamount to a notice of disagreement.  As such, the Veteran need not demonstrate that new and material evidence has been received by VA sufficient to reopen his claim.  Instead, his claim for service connection will be addressed on the merits.


FINDING OF FACT

Sleep apnea was neither incurred during the Veteran's period of active service, nor caused and/or aggravated beyond normal progression by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service; sleep apnea was not cause or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, VA opinions were provided in April 2014, November 2014, and April 2015.  These opinions discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, to include the Veteran's expanding theories of etiology, and the analyses are considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is seeking service connection for sleep apnea.  He believes that this condition was either incurred during his period of active service or, in the alternate, was caused or aggravated by a service-connected disability.  At this time, the Veteran is service connected for an anxiety disorder, for urinary incontinence, for irritable bowel syndrome, for migraine headaches, for lumbar degenerative disc disease, for tinnitus, for a varicocele, for acne, for an anal fissure, and for erectile dysfunction.  Specifically, the Veteran contends that weight gain, either from psychiatric medication or due to the lack of exercise from his disabilities in the aggregate, led to the development of his claimed disorder.

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the Veteran's period of active service, his service treatment records are silent for any reports, treatment, or diagnosis for sleep apnea, fatigue, or any other sleep disorder.  

Post-service, the Veteran first reported the onset of snoring, per the evidence of record, during a VA outpatient examination in November 2012.  This onset date was further corroborated by the Veteran and his spouse, the latter of which authored a letter which was received by VA in October 2013 indicating that the Veteran began snoring in November 2012.

A January 2013 private sleep study resulted in the Veteran being diagnosed with obstructive sleep apnea.

In conjunction with his claim, a VA examiner's opinion was obtained in April 2014.  Following and extensive review of the record, the examiner opined that it was less likely than not that sleep apnea was proximately due to a service-connected disability.  It was noted that the Veteran was diagnosed with mild obstructive sleep apnea, and that this disorder was caused by redundant supraglottic soft tissues that partially obstructed the airway at the level of the hypopharynx and larynx during deep sleep.  When muscle tone in the various structures supporting the airway is lost, these soft tissues collapse into the hypopharynx and larynx.  Again, this is during deep sleep.  In contrast, per the examiner, anxiety is a conscious state, when motor tone is also present, and obstruction of an airway as described above does not occur.  Finally, the examiner stated that anxiety cannot influence or aggravate the soft tissues as seen in obstructive sleep apnea.

Subsequent to this opinion, the Veteran submitted medical literature addressing a possible relationship between psychiatric disorders and sleep apnea.  As such, the RO requested an addendum opinion following the review of all additional evidence.  This opinion was provided in November 2014.  It was noted that the aforementioned sleep study indicated a possible panic attack during his sleep which, per the Veteran, may lead to sleep apnea.  A second VA examiner found that it was less likely than not that obstructive sleep apnea was caused or aggravated by a psychiatric condition.  It was noted that an anxiety disorder included symptoms that could directly affect the Veteran's ability to initiate and maintain sleep.  However, obstructive sleep apnea was a breathing condition.  The cited article listed associations between various psychiatric disorders and obstructive sleep apnea, however, the examiner found this treatise to be correlational.  The study was not controlled, nor did the study examine a causative relationship between apnea and anxiety.  Further, it was noted that a sleep study citing a maximum heart rate of 107 is not necessarily suggestive of a panic attack.

Most recently, an April 2015 VA opinion was obtained specifically to address the Veteran's contention that weight gain led to his sleep apnea.  The opinion noted the Veteran's report of significant weight gain since starting treatment for a psychiatric disability.  It was also noted that he discontinued that medication in 2012, and that the Veteran reported that his second prescription caused weight gain as well.  The examiner stated that it was known that the Veteran's first prescription has been associated with weight gain, though anorexia was also reported in 5-10 percent of patients.  The second prescription had been shown to lead to anorexia 10-15 percent of the time, with one in a hundred patients showing any sign of weight gain.  

Offering an extensive recitation of the Veteran's weight gain and loss since his time in service, the examiner found that the Veteran gained approximately 16 pounds prior to taking medicine to treat his anxiety, and that he only gained approximately three pounds in the 6 months prior to switching to a different medication (which was unlikely to have an effect on weight gain).  Therefore, the examiner found that there was no clinical data to support the Veteran's assertion that psychiatric medication was the reason for his weight gain.  

With regard to the Veteran's contentions during the course of his appeal, and those of family members, in which his claimed condition is attributed to his stint in service, or to a service-connected disability (and the treatment thereof), the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran (and his spouse) are certainly competent to recount a history of weight gain and snoring after service, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, neither has demonstrated the competency (meaning that they do not have the requisite medical training and expertise) to make a complex medical determination involving the etiology of sleep apnea, to include claimed causative factors such as psychiatric medication or weight gain, and these attestations are not supported by the most probative medical evidence of record.  
 
In sum, the more probative and competent evidence is against a finding that the Veteran's claimed disorder was caused or aggravated during his period of active duty, or that such was caused and/or aggravated by any service-connected disability.  It is clear that the Veteran's symptoms did not begin until approximately two years following separation from active service.  As such, there is no basis in the record to establish direct service connection or presumptive service connection.  Further, the record lacks any probative evidence of suggesting that apnea is etiologically-related to a service-connected disability.  While the Veteran did submit treatise evidence suggestive of a correlation, the November 2015 VA examiner essentially debunked those findings, explaining that they were at best correlative and not specifically applicable to the Veteran's situation.  As such, no probative medical evidence of record supports a link between the Veteran's claimed sleep apnea and any service-connected disorder.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for sleep apnea is denied.


ORDER

Service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


